Dissenting Opinion by
Mr. Justice Cohen:
The majority concludes that Gateway was delinquent under the terms of the lease and that Children’s Hospital did not waive that default. There is no question that Gateway paid no rent during the period October 1, 1966-June 30, 1967, and unless some act or *338event, excused this nonperformance, Gateway was in default under the lease and not entitled to exercise the option contained in the lease rider. As the majority states, the instructions from Zeman to Secoy could not constitute a valid excuse because Zeman had no authority by which he could have bound Children’s Hospital.
It was by the memorandum of February 2,1967, that the Hospital first learned that Gateway had not been making rental payments, and it never learned that Zeman’s statements were, responsible for the nonpayment.1 The Hospital did not react to this information until March 14 when John Byerly and William Halboth went to see Secoy. At this meeting they asked about the rent, and after Secoy said he could not afford that amount, they asked if he were interested in purchasing the land. On April 20 the real estate agents employed by the Hospital visited Secoy and again asked if he wished to buy. To both inquiries Secoy said “no.” On May 1, St. Clair Realty Co. wrote to Secoy stating: “As per our conversation of April 20, 1967, we apprised you of the fact that the- purchase price would be $15,000.00 and as per agreement we offered you this property for the same number of dollars, and you re: jected same.” (Emphasis added).
In my view the question before the Court is whether these offers in the face of nonpayment of rent constitute a waiver of the default. Particularly damaging to Hospital’s case is the phrase “as per agreement” in the May 1 letter from its agent to appellee. This indicates that the realty company was attempting to act pursuant to the terms of the rider in spite of. the fact that both it and its principal knew of the nonpay*339ment of rent. Also the offer of March 14 was made immediately after the Hospital’s representatives raised with Secoy the rent question.
The majority states “that the Hospital, by its offer, extended to appellee a business courtesy when it was under no contractual compulsion to do so hardly constitutes a waiver of the Hospital’s rights under the contract.” To refer to the conduct as “business courtesy” seems more a conclusion than an analysis of the relevant facts and principles of law. The fact is that two offers were made to Secoy when all parties were aware that no rent had been paid for six or seven months. I would not relieve the Hospital from the legal consequences of its actions by suggesting that they were only a “business courtesy”. They legally constituted a waiver of the delinquency or they did not. Since I feel they did, Gateway’s rights under the rider should be protected and the decree should be affirmed.
I dissent.
Mr. Justice Jones and Mr. Justice Eagbn join in this dissenting opinion.

 “Q. Did you ever tell Children's Hospital or the Orphans’ Court that you had excused this tenant from paying any rent? A. No, I didn’t, because it wasn’t the Orphans' Court’s business or anybody else’s business in the world, but me.”